DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/468,089 filed on 06/10/2019.
3.	Claims 1-7 are pending.  

Claims 1, 6 and 7 are independent claims.  

Claim Rejections – 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 6 and 7 recites calculate a control solution and calculate an evaluation of the control solution. 
The limitation of calculate a control solution, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “calculate” in the context of this claim encompasses the user manually calculate a control solution. Similarly, the limitation of calculate an evaluation of the control solution, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “calculate” in the context of this claim encompasses the user calculate an evaluation of the control solution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites only additional elements of – a solution change unit to change the control solution and a control unit to control said each control target. The units in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of controlling the target) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both solution change unit to change the control solution and control unit to control said each control target steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-5 do not remedy the deficiencies of claim 1 and are also rejected as non-statutory.
Claim Interpretation   

6.	The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “first calculation unit… a second calculation unit …a solution change unit… a control unit” in claim 1, “a second calculation unit …a solution change unit” in claim 2, “a solution change unit” in claim 3, “a solution change unit… agent units… command agent unit “ in claim 4 and “an agent unit… command agent unit “ in claim 5.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Such claim limitation(s) is/are: “step for calculating… step for changing… step for controlling” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itsumi US 20160352634. 
   In regards to claim 1, Itsumi teaches:
A control device comprising: a first calculation unit configured to calculate for each control target a control solution for controlling said each control target (Abstract, see A network system, a network control method and a control apparatus are provided that solve virtual network function deployment on a network. An apparatus (10) for controlling a network including a plurality of nodes and servers stores first information related to links and nodes on the network… virtual network functions (VNF) can be deployed and, when at least one virtual network function (VNF) is required, collectively performs deployment of the required virtual network function (VNF) on a server (SV) and configuration of a path (P) on the network connecting to the deployment-target server),  (p. 10, 1st column, lines 34-39, see, a control unit that is configured to, when at least one virtual network function is requested, collectively perform deployment of the at least one virtual network function on at least one server and configuration of a path on the network connecting to the at least one server), (p. 10, 1st column, lines 46-48, see compare a first requirement related to the network for the at least one virtual network function with the first information to generate a first comparison result) and (p. 7, [0102], see  a communication is recognized as an end-to-end flow, and routing, failure recovery, load balancing and the like are performed in units of flows. Here, a flow refers to, for example, a group of communication packets in series that have a predetermined property and, in the present exemplary embodiment, refers to a flow belonging to a configured service chain) (emphasis added).
a second calculation unit configured to calculate an evaluation of the control solution for said each control target (p. 10, 1st column, lines 49-52, see compare a second requirement related to computing resources for the at least one virtual network function with the second information to generate a second comparison result) and (p. 7, [0102], see a communication is recognized as an end-to-end flow, and routing, failure recovery, load balancing and the like are performed in units of flows. Here, a flow refers to, for example, a group of communication packets in series that have a predetermined property and, in the present exemplary embodiment, refers to a flow belonging to a configured service chain) (emphasis added).
a solution change unit configured to change the control solution based on the evaluation calculated by the second calculation unit; and a control unit configured to control said each control target based on the control solution changed by the solution change unit (p. 10, 1st column, lines 53-55, determine the path that meets both the first and second requirements based on the first comparison result and the second comparison result), (p. 3, [0050], see if conditions change due to changes in the state of the under-layer network, the computing power of a server SV and the like, another network path and/or another server that best match the requirements of the virtual link and VNF1 can be an optimum solution) and (p. 7, [0102], see a communication is recognized as an end-to-end flow, and routing, failure recovery, load balancing and the like are performed in units of flows. Here, a flow refers to, for example, a group of communication packets in series that have a predetermined property and, in the present exemplary embodiment, refers to a flow belonging to a configured service chain) (emphasis added).

   In regards to claim 2, Itsumi teaches:
the second calculation unit calculates an evaluation of the control solution changed by the solution change unit, and wherein the solution change unit repeatedly changes the control solution based on the evaluation calculated by the second calculation unit (p. 3, [0050], see if conditions change due to changes in the state of the under-layer network, the computing power of a server SV and the like, another network path and/or another server that best match the requirements of the virtual link and VNF1 can be an optimum solution).

   In regards to claim 6, Itsumi teaches:
A control method comprising: a first calculation step for calculating for each control target a control solution for controlling said each control target (Abstract, see A network system, a network control method and a control apparatus are provided that solve virtual network function deployment on a network. An apparatus (10) for controlling a network including a plurality of nodes and servers stores first information related to links and nodes on the network… virtual network functions (VNF) can be deployed and, when at least one virtual network function (VNF) is required, collectively performs deployment of the required virtual network function (VNF) on a server (SV) and configuration of a path (P) on the network connecting to the deployment-target server),  (p. 10, 1st column, lines 34-39, see, a control unit that is configured to, when at least one virtual network function is requested, collectively perform deployment of the at least one virtual network function on at least one server and configuration of a path on the network connecting to the at least one server), (p. 10, 1st column, lines 46-48, see compare a first requirement related to the network for the at least one virtual network function with the first information to generate a first comparison result) and (p. 7, [0102], see  a communication is recognized as an end-to-end flow, and routing, failure recovery, load balancing and the like are performed in units of flows. Here, a flow refers to, for example, a group of communication packets in series that have a predetermined property and, in the present exemplary embodiment, refers to a flow belonging to a configured service chain) (emphasis added).
a second calculation for calculating an evaluation of the control solution for said each control target (p. 10, 1st column, lines 49-52, see compare a second requirement related to computing resources for the at least one virtual network function with the second information to generate a second comparison result) and (p. 7, [0102], see a communication is recognized as an end-to-end flow, and routing, failure recovery, load balancing and the like are performed in units of flows. Here, a flow refers to, for example, a group of communication packets in series that have a predetermined property and, in the present exemplary embodiment, refers to a flow belonging to a configured service chain) (emphasis added).
a solution change step for changing the control solution based on the evaluation calculated by the second calculation step; and a control step for controlling said each control target based on the control solution changed by the solution change step (p. 10, 1st column, lines 53-55, determine the path that meets both the first and second requirements based on the first comparison result and the second comparison result), (p. 3, [0050], see if conditions change due to changes in the state of the under-layer network, the computing power of a server SV and the like, another network path and/or another server that best match the requirements of the virtual link and VNF1 can be an optimum solution) and (p. 7, [0102], see a communication is recognized as an end-to-end flow, and routing, failure recovery, load balancing and the like are performed in units of flows. Here, a flow refers to, for example, a group of communication packets in series that have a predetermined property and, in the present exemplary embodiment, refers to a flow belonging to a configured service chain) (emphasis added).

   In regards to claim 7, Itsumi teaches:
A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute a control method, the method comprising: calculating for each control target a control solution for controlling said each control target (Abstract, see A network system, a network control method and a control apparatus are provided that solve virtual network function deployment on a network. An apparatus (10) for controlling a network including a plurality of nodes and servers stores first information related to links and nodes on the network… virtual network functions (VNF) can be deployed and, when at least one virtual network function (VNF) is required, collectively performs deployment of the required virtual network function (VNF) on a server (SV) and configuration of a path (P) on the network connecting to the deployment-target server),  (p. 10, 1st column, lines 34-39, see, a control unit that is configured to, when at least one virtual network function is requested, collectively perform deployment of the at least one virtual network function on at least one server and configuration of a path on the network connecting to the at least one server), (p. 10, 1st column, lines 46-48, see compare a first requirement related to the network for the at least one virtual network function with the first information to generate a first comparison result) and (p. 7, [0102], see  a communication is recognized as an end-to-end flow, and routing, failure recovery, load balancing and the like are performed in units of flows. Here, a flow refers to, for example, a group of communication packets in series that have a predetermined property and, in the present exemplary embodiment, refers to a flow belonging to a configured service chain) (emphasis added).
calculating an evaluation of the control solution for said each control target (p. 10, 1st column, lines 49-52, see compare a second requirement related to computing resources for the at least one virtual network function with the second information to generate a second comparison result) and (p. 7, [0102], see a communication is recognized as an end-to-end flow, and routing, failure recovery, load balancing and the like are performed in units of flows. Here, a flow refers to, for example, a group of communication packets in series that have a predetermined property and, in the present exemplary embodiment, refers to a flow belonging to a configured service chain) (emphasis added).
changing the control solution based on the evaluation calculated by the calculating of the evaluation; and controlling said each control target based on the control solution changed by the changing (p. 10, 1st column, lines 53-55, determine the path that meets both the first and second requirements based on the first comparison result and the second comparison result), (p. 3, [0050], see if conditions change due to changes in the state of the under-layer network, the computing power of a server SV and the like, another network path and/or another server that best match the requirements of the virtual link and VNF1 can be an optimum solution) and (p. 7, [0102], see a communication is recognized as an end-to-end flow, and routing, failure recovery, load balancing and the like are performed in units of flows. Here, a flow refers to, for example, a group of communication packets in series that have a predetermined property and, in the present exemplary embodiment, refers to a flow belonging to a configured service chain) (emphasis added).

Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itsumi in view of Pabari, US 8,799,431.
In regards to claim 1, the rejections above are incorporated respectively.
   In regards to claim 3, Itsumi doesn’t explicitly teach:
the solution change unit calculates an overall evaluation from the evaluation calculated by the second calculation unit, and based on the overall evaluation, changes the control solution.
However, Pabari teaches such use: (column 2, lines 28-31, see in order to provide an aggregated summary view, such management platforms typically roll-up element-level metrics into higher level metrics through data correlation techniques) and (column 8, line 64 – column 9, line 3, see the component can be used to provide real time monitoring and viewing of all virtual assets usage, measure and trend performance and show it against plan, provide triggers, alerts, and alarms for key performance matrices and metrics, identify current and predicted bottlenecks, and provides a cross-platform solution).
Itsumi and Pabari are analogous art because they are from the same field of endeavor, network management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Itsumi and Pabari before him or her, to modify the system of Itsumi to include the teachings of Pabari, as a virtual management system, and accordingly it would enhance the system of Itsumi, which is focused on a system for network control, because that would provide Itsumi with the ability to aggregate a system evaluation as suggested by Pabari (column 2, lines 28-31, column 22, last para.).      

12.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itsumi in view of Pabari in view of Tapia US 20170353991.
   In regards to claims 1 and 3, the rejections above are incorporated accordingly.
   In regards to claim 4, Itsumi and Pabari, in particular Itsumi doesn’t explicitly teach:
the solution change unit includes one or more agent units configured to learn to change the control solution through reinforcement learning.
However, Tapia teaches such use: (p. 4, [0033], see additionally, one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues), (Fig. 3, Root Cause Analysis Module 119, KPI Tracker 209, Issue Investigation module 210, Action Tracker 121, Verificatin Module 217, Feedback Module 218), Tapia (p. 10, 1st column, lines 21-26, see analyzing the performance data using a trained machine learning model to determine a predicted root cause for the issue affecting the network performance based on one or more symptoms associated with the issue, the trained machine learning model employing multiple types of machine learning algorithms to analyze the performance data) and (p. 4, [0034], see FIG. 2 is a block diagram showing various components of a data adaptor platform, a network fix application, and artificial intelligence module that performs proactive device and network data analysis of a wireless carrier network… The data adaptor platform 116, the network fix application 118, and the artificial intelligence module 122 may be implemented by one or more computing nodes 126 of a distributed processing computing infrastructure. The number of computing nodes 126 may be scaled up and down by a distributed processing control algorithm based on the data processing demands of the data adaptor platform 116, the network fix application 118, and/or the artificial intelligence module 122) (emphasis added).
to change the control solution based on the overall evaluation for said each control target, and a command agent unit configured to learn to select one agent unit from among the one or more agent units through reinforcement learning, to issue a command to the selected one agent unit to execute learning.
However, Tapia teaches such use: (p. 4, [0033], see additionally, one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues), (p. 10, 1st column, lines 41-50, see recommending at least one course of action using the trained machine learning model to resolve the issue … analyzing the performance data using the trained machine learning model to determine a potential impact affecting the wireless carrier network; providing a network fix prioritization for the issue to implement the course of action to resolve the issue) and (p. 4, [0034], see FIG. 2 is a block diagram showing various components of a data adaptor platform, a network fix application, and artificial intelligence module that performs proactive device and network data analysis of a wireless carrier network… The data adaptor platform 116, the network fix application 118, and the artificial intelligence module 122 may be implemented by one or more computing nodes 126 of a distributed processing computing infrastructure. The number of computing nodes 126 may be scaled up and down by a distributed processing control algorithm based on the data processing demands of the data adaptor platform 116, the network fix application 118, and/or the artificial intelligence module 122) (emphasis added). 
Itsumi, Pabari and Tapia are analogous art because they are from the same field of endeavor, network management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Itsumi, Pabari and Tapia before him or her, to modify the system of Itsumi and Pabari, in particular Itsumi to include the teachings of Tapia, as an AI based network adapter, and accordingly it would enhance the system of Itsumi, which is focused on a system for network control, because that would provide Itsumi with the ability to utilize machine learning to resolve network issues, as suggested by Tapia (p. 4, [0033], p. 10, [0078]).      

   In regards to claim 5, Itsumi and Pabari, in particular Itsumi doesn’t explicitly teach:
the agent unit learns to change the control solution through the reinforcement learning in which the control solution represents a state, the change of the control solution represents an action, and the overall evaluation represents a reward, and wherein the command agent unit learns to select one agent unit from among the one or more agent units through the reinforcement learning in which a selection state of the one or more agent units represents a state, a selection of the one agent unit from among the one or more agent units represents an action, and a maximum overall evaluation obtained while the selected one agent unit executes learning represents a reward.
However, Tapia teaches such use: (p. 4, [0033], see additionally, one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues. Thus, the network fix application 118 may address potential network issues before receiving customer complaints or trouble tickets, thereby proactively managing network performance and reducing subsequent troubleshooting time and effort. The trained machine learning model may be created using feature engineering that ascertains the properties and relationships of the training corpus to distinguish between the data classes. Further, the machine learning model may incorporate a combination of multiple machine learning algorithms, such as a Bayesian algorithm, a decision tree algorithm, an SVM algorithm, to increase the accuracy of the root cause predictions and issue prioritization generated by the module 122) and (p. 10, 1st column, lines 41-50, see recommending at least one course of action using the trained machine learning model to resolve the issue … analyzing the performance data using the trained machine learning model to determine a potential impact affecting the wireless carrier network; providing a network fix prioritization for the issue to implement the course of action to resolve the issue) (emphasis added).
Itsumi, Pabari and Tapia are analogous art because they are from the same field of endeavor, network management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Itsumi, Pabari and Tapia before him or her, to modify the system of Itsumi and Pabari, in particular Itsumi to include the teachings of Tapia, as an AI based network adapter, and accordingly it would enhance the system of Itsumi, which is focused on a system for network control, because that would provide Itsumi with the ability to utilize machine learning to resolve network issues, as suggested by Tapia (p. 4, [0033], p. 10, [0078]).      
Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Application Publications

Senarath  et al., 10827366

Akito et al., 20200073697

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193